FILED

UNITED STATES DISTRICT COURT  2 9 

FOR THE DISTRICT OF COLUMBIA
C|erk, U.S. District and

GEoRGE LEE oDEMNs ni, ) B°""'“°*°Y C°“"S
)
Plaintiff, )
) Case: 1;16-cv-O0798 Jury Demand
V- ) Assigned To : Unassigned
) Assign. Date ; 4/29/2016 _ _
MURDOCH FAMILY TRUST, €f ¢11., ) Description: Pro Se Gen. C\v\| (F Deck)
)
Defendants. )
MEMORANDUM OPINION

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernandez, 504 U.S. 25, 33 (1992); see Nez`tzke v. Willz'ams, 490 U.S. 3l9, 325 (l989) ("[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact."). Having reviewed the plaintiff’ s complaint,
the Court concludes that what factual contentions are identifiable are baseless and wholly
incredible. For example, the allegation that defendants "had allegedly been using the plaintiff[’s]

oral and/or electronic communication(s) for pseudonym work," Compl. at 6, does not comprise a
viable legal claim. Furthermore, the allegations of the complaint "constitute the sort of patently
insubstantial claims" that deprive the Court of subject matter jurisdiction. Tooley v. Napolz'tano,

586 F.3d 1006, 1010 (D.C. Cir. 2009).

The Court will grant plaintiffs application to proceed in forma pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § l9l5(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE; Ll/,l(,/bl¢»[(, f 

United St s District Judge